Order entered August 6, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00238-CR

                           JOSE EDUARDO GUERRERO, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 6
                                    Dallas County, Texas
                            Trial Court Cause No. F15-75211-X

                                             ORDER
         Before the Court is the State’s August 1, 2018 motion to extend time to file its brief. We

GRANT the motion and ORDER the brief received on August 1 filed as of the date of this

order.

                                                       /s/   LANA MYERS
                                                             JUSTICE